Citation Nr: 0434244	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of acne 
vulgaris with status post cyst excision to the face, back and 
chest, currently rated as 30 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder, including depression, as secondary to service-
connected residuals of acne vulgaris with status post cyst 
excision to the face, back and chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to March 
1992.

This case came to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted an increased rating for acne 
vulgaris from 10 to 30 percent, but denied service connection 
for depression as secondary to acne vulgaris.  

At the veteran's request, a travel Board hearing was 
scheduled for April 20, 2004; however, the veteran failed to 
report for the hearing and did not provide a reason for his 
failure to appear.  The Board considers that the veteran has 
withdrawn his request.  See 38 C.F.R. § 20.704 (2004).  The 
Board, therefore, will proceed based upon the evidence of 
record.

The issue of entitlement to an increased rating for acne 
vulgaris is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

There is no competent evidence of a current psychiatric 
disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder, including depression, as secondary to 
service-connected acne vulgaris with status post cyst 
excision to the face, back and chest have not been met.  38 
C.F.R. § 3.310 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in April 2003.

The April 2003 letter was not mailed to the appellant prior 
to the initial RO adjudication of the claim.  Assuming for 
the sake of argument that pre-decision notice is required, 
any defect in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant has had ample time 
to provide information and evidence in support of his claim, 
and he submitted no additional evidence after adequate VCAA 
notice was provided in April 2003.  Accordingly, there is 
simply no indication that disposition of the claim would have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claim was denied based upon all the evidence of record in 
the April 2003 statement of the case.

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained all relevant 
evidence referenced by the appellant, as discussed below.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examination was conducted in November 2002.  The 
duty to notify and assist having been met by the RO to the 
extent required, the Board turns to the analysis of the 
appellant's claim on the merits.


II.  Service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
reports, treatment, or diagnoses of a psychiatric disorder.  
Post-service treatment records do not show a diagnosis of 
depression, or any psychiatric disorder, at any time.  

In September 1999, the veteran underwent a VA examination for 
mental disorders.  He reported he really did not think he had 
any psychiatric problems.  At times, he wondered whether he 
made the right choice leaving the military.  He was also 
subdued and sad due to his brother's recent death one week 
earlier.  The diagnosis was uncomplicated bereavement.  

In November 2002, the veteran underwent another VA 
examination for mental disorders, which, likewise, yielded no 
psychiatric diagnosis.  The examiner noted that the veteran 
described his complaints as not being so much about 
depression but rather about disappointment and anger over how 
he left the military with financial and skin problems.  When 
the examiner described the markers of depression to the 
veteran, the veteran denied having depression.  The only 
problem reported was sleep difficulty.  But the examiner did 
point out that the veteran worked shift work from 2 p.m. to 
10 p.m., and therefore he had trouble winding down at night.  

Review of the medical evidence of record reveals no diagnosis 
of a psychiatric disorder, including depression.  Such a 
diagnosis was specifically ruled out upon VA examinations in 
1999 and 2002.  Because the veteran has not presented 
competent medical evidence of a current psychiatric disorder, 
the claim must be denied.  In the absence of proof of a 
disability, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Any contentions by the veteran that he has a current 
psychiatric disorder that is somehow related to his service-
connected acne vulgaris are not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the preponderance 
of the evidence is against the claim for service connection 
for psychiatric disorder, including depression, as secondary 
to service-connected acne vulgaris.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for a psychiatric disorder, 
including depression, as secondary to service-connected 
residuals of acne vulgaris with status post cyst excision to 
the face, back and chest, is denied.


REMAND

Remand is required in this case to comply with the VCAA.  VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2004).  

In October 2002, the veteran filed an application for an 
increased evaluation for his service-connected acne vulgaris, 
then rated as 10 percent disabling.  In November 2002, he 
underwent a VA medical examination for evaluation of his 
service-connected skin disorder.  In December 2002, the RO 
issued a rating decision that increased the veteran's 
disability evaluation from 10 percent to 30 percent.  This 
appeal ensued.

On August 30, 2002, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders became 
effective.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  
The Board finds that additional medical examination is needed 
to determine whether a rating in excess of 30 percent is 
warranted in accordance with the criteria in the applicable 
diagnostic codes.  Accordingly, the veteran should be 
reexamined so that medical evidence can be obtained to 
determine if a higher rating is warranted.  Any recent 
treatment for the veteran's service-connected skin disorder 
should also be obtained.

In light of the foregoing, this claim is REMANDED to the RO 
for the following:

1.  Make arrangements to obtain any recent 
treatment records pertaining to the 
veteran's service-connected 
acne vulgaris with status post cyst 
excision to the face, back and chest.

2.  After completing the above-requested 
development, schedule the veteran for 
appropriate VA examination of his skin.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected acne 
vulgaris with status post cyst excision 
to the face, back and chest.  Photographs 
of the affected areas should be included 
with the examination report.  

The examiner is asked to determine 
whether there is visible or palpable 
tissue loss and either gross distortion 
or asymmetry of any features or paired 
sets of features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, lips), or; 

Any characteristics of disfigurement, 
including: a scar 5 or more inches (13 or 
more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated or 
depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square 
inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding 
six square inches (39-sq. cm.); skin 
indurated and inflexible in an area 
exceeding six square inches (39- sq. 
cm.).; or  

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12 months.

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



